IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES PERMENTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2706

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed October 1, 2015.

An appeal from an order of the Circuit Court for Clay County.
John H. Skinner, Judge.

James Permenter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.